Case 2:18-cv-02075-MCS-MAA Document 29 Filed 10/05/20 Page 1 of 1 Page ID #:217



   1
   2
                                                               JS-6
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11    STEFANO GUIDO VITALE,                   Case No. 2:18-cv-02075-MCS-MAA
  12                       Petitioner,
              v.                                JUDGMENT
  13
  14    FELIPE MARTINEZ, Warden,
  15                       Respondent.
  16
  17         Pursuant to the Order Accepting Report and Recommendation of United
  18   States Magistrate Judge,
  19         IT IS ORDERED AND ADJUDGED that the Petition is denied and the
  20   action is dismissed with prejudice.
  21
  22   DATED: October 5, 2020
  23                                     ____________________________________
                                               ____________________________
                                                                    _
                                         MARK CC. SCARSI
  24                                     UNITED STATES DISTRICT JUDGE
  25
  26
  27
  28
